         Case 1:20-cv-03575-DLC Document 20 Filed 09/09/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
GIANNIS ANTETOKOUNMPO,                 :                  20cv3575(DLC)
                                       :
                         Plaintiff,    :                    ORDER OF
               -v-                     :                 DISCONTINUANCE
                                       :
YANNI DIMOULIS d/b/a 54THIRTY DESIGNS, :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X
DENISE COTE, District Judge:

     It having been reported to this Court that this case is in

the process of being settled, it is hereby

     ORDERED that the above-captioned action is discontinued

without costs to any party and without prejudice to restoring

the action to this Court’s calendar if the application to

restore the action is made by October 9, 2020.           If no such

application is made by that date, today’s dismissal of the

action is with prejudice.        See Muze, Inc. v. Digital On Demand,

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).


Dated:       New York, New York
             September 9, 2020
